Citation Nr: 0516474	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to May 20th, 1998 for 
the grant of service connection for Post-Traumatic Stress 
Disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to November 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
July 2004 when it was remanded for additional evidentiary 
development.  The veteran testified at a personal hearing 
before the Board in Washington, D.C. in February 2004.  


FINDINGS OF FACT

1.  A July 2001 Board decision determined that, in January 
1998, the veteran had withdrawn her appeal of a February 1992 
rating decision which denied service connection for an 
acquired psychiatric disorder and for a July 1996 rating 
decision which affirmed the February 1992 decision; the Board 
found that the February 1992 and July 1996 rating decisions 
became final.  

2.  On May 20, 1998, the receipt of Social Security records 
at the RO was deemed to constitute a request to reopen the 
prior final denial of service connection.  

3.  Service connection was subsequently granted for 
psychiatric disability to include PTSD, effective from May 
20, 1998.

3.  There is no evidence of record dated between the January 
9, 1998 correspondence from the veteran withdrawing the claim 
of entitlement to service connection for an acquired 
psychiatric disorder and May 20, 1998, which can be construed 
as a formal or informal request to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  




CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 
20th, 1998, for the grant of service connection for PTSD due 
to personal assault have not been met.  38 U.S.C.A. §§ 5107, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 
20.200, 20.201, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a July 2004 
VCAA letter, the statement of the case and the supplemental 
statements of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
July 2004 VCAA letter the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that she should submit any pertinent evidence 
in her possession.  In this regard, she was repeatedly 
advised to identify any source of evidence and that VA would 
assist her in requesting such evidence.  The Board believes 
that a reasonable inference from such communication was that 
the veteran must also furnish any pertinent evidence she 
herself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran appeared at a hearing before the 
undersigned Law Judge.  All available pertinent records, in 
service, private, and VA, have been obtained.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issue being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with this claim.

Criteria and Analysis

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance, shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The effective date 
of award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. § 
3.400(r).  The law grants a period of one year from the date 
of the notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In October 1991, the veteran submitted a claim of entitlement 
to service connection, in pertinent part, for mental 
disorders.  In February 1992, the RO denied service 
connection for an acquired psychiatric disorder.  Thereafter 
the veteran perfected an appeal of the February 1992 rating 
decision.  A July 1996 rating decision affirmed the February 
1992 denial of service connection for an acquired psychiatric 
disorder.  The issue of entitlement to service connection for 
a psychiatric disorder was before the Board in November 1994 
when it was remanded for additional evidentiary development.  

On January 9, 1998, the case was again before the Board when 
it was remanded a second time for further evidentiary 
development.  On January 20th, 1998, the veteran submitted a 
letter to the RO wherein she requested to be sent the 
necessary forms or paper work needed in order to withdraw an 
appeal.  On May 20th, 1998, the RO received records from 
Social Security and treated this evidence as an attempt to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  In a February 1999 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD.  The veteran thereafter perfected an appeal of 
the RO's February 1999 rating decision.  In a decision dated 
July 12, 2001, the Board found, in pertinent part, that a 
February 1992 rating decision denied service connection for a 
psychiatric disorder and a July 1996 rating decision affirmed 
the February 1992 denial.  The Board further found that, in 
January 1998, the veteran withdrew her appeal of the February 
1992 rating decision and the affirming July 1996 rating 
decision.  The Board also found that the February 1992 and 
July 1996 rating decisions became final.  

The Board then determined that new and material evidence had 
been submitted to reopen the prior final denial and granted 
service connection for the veteran's variously diagnosed 
acquired psychiatric disorder.  In a July 2001 rating 
decision, the RO gave effect to the grant of service 
connection for an acquired psychiatric disorder to include 
PTSD secondary to a personal assault and assigned a 30 
percent evaluation effective from May 20 1998.  The RO 
assigned the effective date based on the date the veteran's 
Social Security records were received.  In August 2001, the 
veteran submitted a notice of disagreement with the effective 
date assigned for the PTSD.  She argued that her submission 
of the January 9th 1998 letter was an act of desperation, due 
to a continued lack of response from her representative and 
the RO to her inquiries.  She argued that it was clearly 
evident that she did not want to withdraw her claim.  

The veteran's appeal revolves around the question of whether 
she withdrew her claim of entitlement to service connection 
for an acquired psychiatric disorder via her correspondence 
dated in January 1998.  The veteran testified before the 
undersigned in February 2004 that she actually withdrew her 
January 1998 correspondence via subsequent correspondence.  
She also testified that her mental disorder caused her to 
submit the withdrawal of her appeal.  The Board notes a 
request was made for the to veteran provide the alleged 
document which withdrew her prior withdraw of the appeal.  
The document was not produced.  

At any rate, regardless of the assertions advanced by the 
veteran at the February 2004 hearing, under general 
principles of res judicata, a judgment entered on the merits 
in a prior suit involving the same parties settles that cause 
of action and precludes further claims by the parties or 
their privies based on the same cause of action, including 
the issues actually litigated and determined in that suit, as 
well as those which might have been litigated or adjudicated 
therein.  Lawlor v. National Screen Service Corp., 349 U.S. 
322, 325-26 (1955).  The doctrine of res judicata is 
applicable to VA decisions. Olson v. Brown, 5 Vet. App. 430 
(1993).  

The July 12, 2001, Board decision specifically found that the 
February 1992 and July 1996 rating decisions were final.  
This finding went to a critical underlying question essential 
to the issue of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  The 
appellant did not file appeal the July 2002 Board decision to 
the United States Court of Appeals for Veterans Claims.  The 
July 2002 Board decision is therefore final.  Consequently, 
the appellant is now precluded from relitigating the question 
of the finality of the 1992 and 1996 rating decisions since 
that question was decided by the Board as part of the July 
2001 Board decision.  The July 2001 finding of the Board is 
"final and binding" on the veteran based on the evidence then 
of record in the absence of, for example, a collateral attack 
showing clear and unmistakable error (CUE).  The veteran has 
not alleged the existence of CUE in the July 12, 2001 Board 
decision.  

On May 20, 1998, the RO received records from Social Security 
which it treated as a reopened claim.  The RO assigned the 
effective date of May 20, 1998, for the grant of service 
connection.  There is no communication from the veteran 
subsequent to the January 1998 letter and the receipt of the 
Social Security records on May 20, 1998 which can be 
construed as a formal or informal request to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5110; 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i).


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

